THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                      DIVISION ONE


BANK OF NEW YORK MELLON F/K/A
THE BANK OF NEW YORK, AS                               No. 70615-2-
TRUSTEE FOR THE
CERTIFICATEHOLDERS OF CWABS,                           DIVISION ONE
INC., ASSET BACKED CERTIFICATES,
                                                                                  T-O
SERIES 2004-ABI, by and through BANK
OF AMERICA, N.A., Attorney-in-Fact,                    UNPUBLISHED OPINION


                    Appellant,                                                        I
                                                                                    CO


             v.



THE CONDO GROUP LLC, a                                                                    o

Washington Limited Liability Company,

                    Respondent.                        FILED:    v^i 3 _ 2Qt4

      PER CURIAM - This appeal was stayed pending the Washington State Supreme

Court's decision in BAC Home Loans Servicing. LP v. Fulbriqht, 180 Wn.2d 754, 328

P.3d 895 (2014). Following the Fulbriqht decision, the parties filed a "Stipulated Motion
on the Merits to Reverse Trial Court Judgment and Mandate to Superior Court."

Because this court does not use the motion on the merits procedure, see General Order

on the Motions on the Merits, adopted August 18, 2014, we will treat the stipulated

motion as a concession of error. We lift the stay, accept the concession, and reverse

and remand for further proceedings.

       Reversed and remanded for further proceedings.

                                                FOR THE COURT:


                                                     JV7V'
                                                     ^l^ckeJ^l
                                                ^J.-•H          ^Vkw